DETAILED ACTION
1. 	This is in response to an amendment filed on March 22, 2022. Claims 14 is canceled. Thus claims 1-13 and 15-20 are pending and claim 1 is independent. Independent claim 1 is amended. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	On March 22, 2022, applicant's representative attorney Craig M. Drachtman, Reg. No. 73,016 and examiner conducted applicant-initiated telephone interview. The summary of the interview has been completed and mailed on 03/25/2022. 

4.	The amendment made to the specification has overcome the object set forth in the previous non-final office action. Thus, this particular rejection is withdrawn. 
Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 01/06/2022, 02/23/2022, 05/02/2022 and 05/16/2022 have been considered. The submission is in-compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Response to Arguments
6.	Applicant’s arguments filed on March 22, 2022 have been fully considered and the amendment made to independent claim 1 overcomes the 35 U.S.C. 102 (a)(1) prior art rejection set forth in the previous office action. Thus, this particular rejection is withdrawn. 

Allowable Subject Matter
7.	Claims 1-13 and 15-20 are allowed. 
8.	The following is an examiner’s statements of reasons for allowance: 
9. 	 The following references/prior arts disclose the general subject matter recited in independent claim 1 before the current amendment was made/submitted.


As per independent claim 1  Nesher discloses a method for creating trusted applications stored in memory of a host computing device[See at least paragraph 0023 and figure 1, TXE 105 creates shared memory space (e.g., named memory space) to be later used by any or all of trusted agents 101, 102, 103. See also paragraph 0013, trusted agents" that are linked to applications (e.g., 1 trusted agent per application process) meets the limitation of “creating trusted applications”], the method comprising: 
creating, by one or more processors of the host computing device, an enclave manager [See figure 1, ref. 105, “Trusted Manager TXE” and paragraph 0049,  TXEs, examples of which include secure enclaves. Note: TXE meets the claim limitation “enclave” and “Trusted Manager TXE” meets the claim limitation “enclave manager”]in an untrusted environment of the host computing device[See at least paragraph 0019-0020, In an embodiment, TXEs 101, 102, 103, 105 are ring 3 services running on device 100. In an embodiment, each of applications 110, 111, 112, 113, 114, 115, 116 may also be running or executing on device 100 (or at least stored in memory resident within device 100). A ring 3 service refers to hierarchical protection domains, often called protection rings, which are mechanisms to protect data... A protection ring is one of two or more hierarchical levels or layers of privilege within the architecture of a computer system. Rings are arranged in a hierarchy from most privileged (most trusted, usually numbered zero) to least privileged (least trusted, usually with the highest ring number). In an embodiment ring 0 is for kernel code and device drivers, ring 2 is for privileged code (e.g., user programs with I/O access permissions), and ring 3 is for unprivileged code (e.g., user programs). Note: TXE 105 whose code is saved without privileged protection meets the claim limitation “enclave manager in an untrusted environment”], the enclave manager including instructions for creating one or more enclaves [See paragraph 0023, TXE 105 creates shared memory space (e.g., named memory space) to be later used by any or all of trusted agents 101, 102, 103 as the infrastructure for communication with trusted manger 105.See also paragraph 0077, The creation of a user enclave (e.g., trusted agent 101)]; 
generating, by the one or more processors, an enclave in memory of the host computing device using the enclave manager [[See paragraph 0023, TXE 105 creates shared memory space (e.g., named memory space) to be later used by any or all of trusted agents 101, 102, 103 as the infrastructure for communication with trusted manger 105.See also paragraph 0077, The creation of a user enclave (e.g., trusted agent 101). Note: The creation of a user enclave on a memory area allocated by the Trusted Manager TXE 105 corresponds to the claim limitation, “generating an enclave”]; 
generating, by the one or more processors, one or more enclave clients of the enclave by the enclave manager such that the one or more enclave clients [SEE figure 1, ref. 110-112, “Trusted Agent TXE” and paragraph 0049, “TXEs, examples of which include secure enclaves”
Note: the trusted agent TXE shown on figure 1, 110-112 meets the claim limitation “enclave clients”] configured to provide one or more entry points into the enclave [See at least paragraph 0013 and 0016, “The trusted agent runs in the application process space and collects information (e.g., measurements) corresponding to the application (e.g., critical code and/or data of the application or applications)”, …”TXE that can run critical code in a secure container and that can measure that critical code”;  Note: the critical code to be run in an enclave meets the claim limitation “entry point into the enclave”] and creating, by the one or more processors, one or more trusted application instances in the enclave [See at least paragraph 0013 and 0016, “The trusted agent runs in the application process space and collects information (e.g., measurements) corresponding to the application (e.g., critical code and/or data of the application or applications)”, …”TXE that can run critical code in a secure container and that can measure that critical code”;  Note: the collection of critical code to be run in an enclave corresponds to the claim limitation, “creating trusted application instances in the enclave”]


	 In addition to the applicable prior arts that were cited in the previous office action, the following references/prior arts disclose the general subject matter recited in independent claim 1.

A.	US Patent No. 9444627 B2 to Varadarajan discloses method of providing a Global Platform (GP) compliant Trusted Execution Environment (TEE) starts with main processor executing an application stored in memory device. Application includes client application (CA) and trusted application (TA). Executing the application includes running CA in client process and TA in TEE host process. Client process and TEE host process are separate. Using TEE host process, a request including identifier of the TA is received from client process to open session. Using GP Trusted Services enclave included in TEE host process, TA enclave associated with the identifier is determined and loaded in the TEE host process using the GP Trusted Services enclave to establish the session. Using TEE host process, commands to be invoked in TA enclave and set of parameters needed for commands are received from client process. Using GP Internal APIs, commands in TA enclave associated with identifier are executed. Other embodiments are also described.

B.	US Publication No. 2019/0058696 A1 to Bowman discloses techniques for sharing private data objects in a trusted execution environment using a distributed ledger are described. The techniques described herein may enable sharing of data objects, referred to herein as private data objects (PDOs), between individuals and organizations with access and update policies mediated by execution of code (referred to herein as a “smart contract”) carried with the PDO in a secure enclave. A distributed ledger may serve as a “public commit log” to ensure that there is a single, authoritative instance of the object and provide a means of guaranteeing atomicity of updates across interacting objects.

C.  US Patent No. 10530777 B2 to Costa discloses techniques for securely sealing and unsealing enclave data across platforms are presented. Enclave data from a source enclave hosted on a first computer may be securely sealed to a sealing enclave on a second computer, and may further be securely unsealed for a destination enclave on a third computer. Securely transferring an enclave workload from one computer to another is disclosed.




D . See the other cited prior arts.

However, the above prior arts of record including the rest of the cited prior arts including the prior arts cited in the IDS either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitation recited in independent claim 1. For this reason, the specific claim limitations recited in independent claim 1 taken as whole is found to be allowable.

10.	 The dependent claims 2-13 and 15-20 which are dependent on the above independent claim 1  being further limiting to the independent claims, definite and enabled by the specification are also allowed.

11.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498